Citation Nr: 1510936	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-22 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Veterans Health Administration
Washington, D.C


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses incurred at Delray Medical Center in Delray, Florida, from June 19, 2010 to June 21, 2010.

(The matter of entitlement to an effective date earlier than January 1, 2012, for the award of additional disability compensation for a dependent spouse is the subject of a separately docketed Board determination.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Department of Veterans Affairs (VA) Medical Center in West Palm Beach, Florida, that denied payment or reimbursement of unauthorized medical expenses incurred in connection with the Veteran's treatment at the Delray Medical Center in Delray, Florida, from June 19 to June 21, 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected disabilities include coronary artery disease, evaluated as 60 percent disabling and posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling.  His combined disability rating is 80 percent and a total rating based upon individual unemployability (TDIU) due to service-connected disabilities has been in effect since June 2006.

The Veteran asserts that his June 19-21, 2010 hospitalization was for a medical emergency.  See May 2011 notice of disagreement.  He states that he requested to be taken to a VA hospital but rescue personnel advised that, with chest pain, he was to be taken to the closest emergency facility (Delray Medical Center).  An August 2, 2010 note in the claims file indicates that the Veteran stopped by the Fee Basis office and his medical notes were requested by phone.  Records of this hospitalization were not obtained.

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1) (West 2014) Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  

It is not likely that the single request to the Delray Medical Center for the Veteran's hospital records for June 19-21, 2010 would be sufficient.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).

In January 2011, the Veteran contacted the VA Fee Basis office and noted that Medicare paid his claim but he owed the outstanding balances.  See August 2011 statement of the case (SOC).

The file does not include the Veteran's original written claim (if there is one), the amount for which he sought reimbursement, or the exact amount owed to Delray Medical Center and initially denied by VA on August 25, 2010 (according to notes in the claims file).  Billing records from the Delray Medical Center for June 19-21, 2010 reflect non-covered charges of $385.47.  

The Veteran's claim was denied, in large measure, as he had other insurance, Medicare Part A & B, and VA did not issue partial payments (balance owed, deductibles, co-payments).  His November 2011 substantive appeal indicates that Delray Medical Center was told to bill VA as that was his primary insurer, but billed Medicare instead.  

An August 24, 2011 memorandum in the file indicates that the Veteran was not sent notice pursuant to the Veterans Claims Assistance Act (VCAA).  As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  He must be given proper notice advising him of how to substantiate his claim for medical reimbursement.

The August 2011 SOC is inadequate.  It does not provide an adequate summary of the applicable laws and regulations or discuss how such laws and regulations affect the determination.  The SOC cites to 38 U.S.C.A. § 1725, Chapter 17, 38 U.S.C.A. § 1728-Sec. 1728), but provides no discussion of how the regulations apply to the facts in the Veteran's specific case.  An August 24, 2011 letter to the Veteran cites to 38 C.F.R. § 17.120 and the facts of his case.  A supplemental statement of the case (SSOC) should be issued that provides the Veteran with a summary of the evidence, along with a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with requisite VCAA notice that advises him of the information and evidence necessary to substantiate his claim for medical expense reimbursement.

2. Obtain all medical records regarding the Veteran's treatment at Delray Medical Center, Delray, Florida, from June 19 to June 21, 2010.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. Contact the Veteran in writing and request that he clarify if he seeks reimbursement of an outstanding balance in excess of $385.47.  If so, he should submit a bill for each additional amount for which he seeks reimbursement.

4. If any of the benefits sought on appeal are not granted in full, the AOJ should issue a SSOC that contains, among other things, a summary of the evidence, and a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.  Thereafter, the case should be returned to the Board, if otherwise in order.

No action is required of the Veteran unless he is notified by the RO.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




